DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response the Application 16/662,895 filed 10/24/2019.
Claims 1-22 are pending in the Application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lidar et al. (US Patent Application Publication 20170364362).
With respect to claim 1 Lidar et al. teaches A hybrid quantum-classical computer (paragraph [0075]), comprising: 
a classical computing component (digital computer 105/classical computing component (paragraph [0075]; Fig. 4)); 
a quantum computing component (analog computer 150 being quantum processor/quantum computing component (paragraph [0075], Fig. 4)) comprising: 
a first plurality of m qubits and a second plurality of n qubits prepared in a first quantum state, wherein n is less than m (plurality of N logical qubits/second plurality and plurality of physical qubits/first plurality larger than number of logical qubits, wherein plurality of logical qubits/second plurality is prepared in an initial ground logical state (paragraphs [0006], [0016], [0052], [0051])); 
the first plurality of qubits interacting with each other according to a Hamiltonian specified by the classical computing component (plurality of physical qubits/first plurality being physical Hamiltonian in a classical model (paragraphs [0054], [0055], [0057])); 
the second plurality of qubits interacting with each other according to the Hamiltonian (plurality of logical qubits/second plurality nested/interacting Hamiltonian (paragraphs [0006], [0016])); and 
the second plurality of qubits weakly interacting with the first plurality of qubits according to the Hamiltonian (plurality of logical qubits/second plurality nested/interacting Hamiltonian encoded into plurality of physical qubits/first plurality being physical Hamiltonian/weakly interacting (paragraphs [0003], [0006])); and 
a measurement unit that (paragraphs [0075], [0085], [0087]) measures: 
(1) a first set of expectation values of observables on the first plurality of qubits (implementing measurement of the plurality of physical qubits/first plurality including expectation value (paragraphs [0055], [0065])); and 
(2) a second set of expectation values of observables on the second plurality of qubits (implementing measurement of the encoded qubits comprising plurality of logical qubits/second plurality including expectation value (paragraphs [0018], [0053], [0055], [0071])); and
 the classical computing component comprising a processor that receives the first and second sets of expectation values from the measurement unit and prepares a second quantum state based on the first quantum state and the first and second sets of expectation values (transmitting measurements from quantum processor 140/measurement unit of the analog computer 150/quantum computer to the digital computer 105/classical computing component to recover logical state/prepare second quantum state based on measurements of  initial ground logical state  and sets of expectation values of physical qubits/first plurality and  plurality of logical qubits/second plurality (paragraphs [0087], [0055], [0051] claim 2 of Lidar et al.)).
With respect to claim 12 Lidar et al. teaches A method for preparing, by a hybrid quantum-classical computer, a state of a quantum Boltzmann machine that follows a probability distribution which locally approximates a Boltzmann distribution at a known temperature (paragraphs [0075] [0073]), the hybrid quantum-classical computer comprising: 
a classical computing component (digital computer 105/classical computing component (paragraph [0075]; Fig. 4)); 
a quantum computing component (analog computer 150 being quantum processor/quantum computing component (paragraph [0075], Fig. 4)) comprising: 
a measurement unit (quantum processor 140/measurement unit of the analog computer 150/quantum computer (paragraphs [0085], [0087])); 
a first plurality of m qubits and a second plurality of n qubits prepared in a first quantum state, wherein n is less than m (plurality of N logical qubits/second plurality and plurality of physical qubits/first plurality larger than number of logical qubits, wherein plurality of logical qubits/second plurality is prepared in an initial ground logical state (paragraphs [0006], [0016], [0052], [0051])); 
the first plurality of qubits interacting with each other according to a Hamiltonian specified by the classical computing component (plurality of physical qubits/first plurality being physical Hamiltonian in a classical model (paragraphs [0054], [0055], [0057])); 
the second plurality of qubits interacting with each other according to the Hamiltonian (plurality of logical qubits/second plurality nested/interacting Hamiltonian (paragraphs [0006], [0016]); and 
the second plurality of qubits weakly interacting with the first plurality of qubits according to the Hamiltonian (plurality of logical qubits/second plurality nested/interacting Hamiltonian encoded into plurality of physical qubits/first plurality being physical Hamiltonian/weakly interacting (paragraphs [0003], [0006])); and 
the classical computing component including a processor, a non-transitory computer-readable medium, and computer-program instructions stored in the non-transitory computer-readable medium (digital computer 105/classical computing component comprising CPU 110/processor, system memory 120/non-transitory computer-readable medium storing computer instructions to be executed by digital computer 105 (paragraph [0075], [0076], [0084, [0081]]; Fig. 4)); 
the method comprising: 
at the measurement unit of the quantum computing component: 
(1) measuring a first set of expectation values of observables on the first plurality of qubits (implementing measurement of the plurality of physical qubits/first plurality including expectation value (paragraphs [0055], [0065])); and 
(2) measuring a second set of expectation values of observables on the second plurality of qubits (implementing measurement of the encoded qubits comprising plurality of logical qubits/second plurality including expectation value (paragraphs [0018], [0053], [0055], [0071])); and 
at the classical computing component: 
(3) receiving the first and second sets of expectation values from the measurement unit (receiving measurements at digital computer 105/classical computing component transmitted from quantum processor 140/measurement unit of the analog computer 150/quantum computer (paragraphs [0087], [0055])); and 
(4) preparing a second quantum state based on the first quantum state and the first and second sets of expectation values (received measurement data is used to recover logical state/prepare second quantum state based on measurements of initial ground logical state and sets of expectation values of physical qubits/first plurality and  plurality of logical qubits/second plurality (paragraphs [0055], [0051], [0052], claim 2 of Lidar et al.)).
With respect to claims 2-11, 13-22 Lidar et al. teaches:
Claims 2, 13: wherein the first and second plurality of qubits are quenched under the Hamiltonian (paragraphs [0073], [0057]).
Claims 3, 14: wherein the quenching of the first and second plurality of qubits comprises simulating time evolution of the first and second plurality of qubits by a quantum circuit in the quantum computing component (paragraphs [0097], [0104], [0157]).
Claims 4, 15: wherein the quenching of the first and second plurality of qubits comprises simulating time evolution of the first and second plurality of qubits by an analog quantum simulator in the quantum computing component (paragraphs [0049], [0157]).
Claims 5, 16: wherein the quenching of the first and second plurality of qubits comprises simulating time evolution of the first and second plurality of qubits by a quantum annealer in the quantum computing component (paragraphs [0103], [0157]).
Claims 6, 17: wherein the classical computing component further comprises computer program code tangibly stored on at least one non-transitory computer-readable medium, wherein the computer program code is executable by the processor to simulate the quantum computing component (paragraphs [0076], [0084], [0097]).
Claims 7, 18: wherein after the quenching, the second set of expectation values identifies a value of a temperature parameter of an ideal quantum Boltzmann distribution associated with the first plurality of qubits (paragraphs [0135], [0065], [0073]).
Claims 8, 19: wherein the classical computing component uses the first and second sets of expectation values to estimate a gradient of a loss function (paragraphs [0057], [0059], [0064]).
Claims 9, 20: wherein the classical computing component uses the first and second sets of expectation values to update the parameters of the Hamiltonian (paragraphs [0017], [0087]).
Claim 10: further comprising a computer system implementing an artificial neural network, wherein the artificial neural network controls the quantum computing component to measure the first and second set of expectation values and controls the classical computing component to receive the first and second sets of expectation values and to prepare the second quantum state (paragraphs [0065], [0071]).
Claim 11: wherein the computer system includes the classical computing component (paragraphs [0075], [0087]).
Claim 21: further comprising: at the classical computing component, executing an artificial neural network, wherein executing the artificial neural network comprises: controlling the quantum computing component to perform (1) and (2); and controlling the classical computing component to perform (3) and (4) (paragraphs [0065], [0070], [0071]).
Claim 22: further comprising: at a computer system not including the classical computing component, executing an artificial neural network, wherein executing the artificial neural network comprises: controlling the quantum computing component to perform (1) and (2); and controlling the classical computing component to perform (3) and (4) (paragraphs [0070], [0073], [0057], [0065)).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/12/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851